Exhibit 10(aj)

AMENDMENT AND WAIVER AGREEMENT

This Amendment and Waiver Agreement (this “Agreement”) is made and entered into
as of March 26, 2008, by and among Pinnacle Data Systems, Inc., an Ohio
corporation (the “Company”), and each purchaser signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”), and amends (a) the Securities
Purchase Agreement among the Company and the Purchasers dated December 20, 2007,
and (b) the Registration Rights Agreement among the Company and the Purchasers
dated December 20, 2007, as amended by a First Amendment to Registration Rights
Agreement dated January 29, 2008 (collectively, the “Original Agreements”), as
set forth below. Capitalized terms used and not otherwise defined herein shall
have the meanings given such terms in the Original Agreements.

BACKGROUND INFORMATION

A. The Original Agreements provide, among other things, that the Company will
file a registration statement with the Commission registering the Securities
held by each Purchaser no later than April 1, 2008 and that the Company will use
its commercially reasonable efforts to maintain the effectiveness of such
registration statement until the earlier of such time as the Purchasers have
sold all of the Securities held by them or the Purchasers are able to sell all
of the Securities held by them without volume restrictions pursuant to Rule 144.

B. In light of recent amendments to Rule 144 adopted by the Commission, and for
other reasons, the Purchasers and the Company desire to amend the Original
Agreements to (i) waive the requirement that the Company register the Securities
for resale on behalf of the Purchasers, (ii) deem deleted from the Securities
Purchase Agreement all references to such registration obligation, the
Registration Rights Agreement and any related matters, and (iii) consistent with
the waiver of the registration obligation, terminate the Registration Rights
Agreement in its entirety.

PROVISIONS

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

1. Amendment of Securities Purchase Agreement. The Securities Purchase Agreement
is hereby deemed amended such that (a) the Company’s obligation and agreement to
register the Securities and all references thereto, (b) the Purchasers’
registration rights and all references thereto, (c) all references to the
Registration Rights Agreement and any obligation to execute, deliver and perform
such agreement, and (d) any representations and warranties relating to such
registration or to the Registration Rights Agreement are deleted in their
entirety. Consistent with the foregoing, each Purchaser hereby waives its
registration rights relating to the Securities under the Securities Purchase
Agreement, the Registration Rights Agreement or otherwise.

2. Termination of Registration Rights Agreement. The Company and the Purchasers
hereby agree that the Registration Rights Agreement, and all rights and
obligations contained in such agreement, are hereby terminated and shall be of
no further force and effect.

3. Entire Agreement. The terms and conditions of this Agreement shall be
incorporated by reference in the Securities Purchase Agreement as though set
forth in full therein. In the event of any inconsistency between the provisions
of this Agreement and any other provision of the Securities Purchase Agreement,
the terms and provisions of this Agreement shall govern and control. Except to
the extent specifically amended or superseded by the terms of this Agreement ,
all of the provisions of the Securities Purchase Agreement shall remain in full
force and effect to the extent in effect on the date hereof. The Securities
Purchase Agreement, as



--------------------------------------------------------------------------------

modified by this Agreement, constitutes the complete agreement among the parties
and supersedes any prior written or oral agreements, writings, communications or
understandings of the parties with respect to the subject matter hereof.

4. Miscellaneous. The provisions of Article 6 of the Securities Purchase
Agreement are applicable to this Agreement and are incorporated by reference in
this Agreement as if fully re-written herein.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY:

   

INVESTORS:

Pinnacle Data Systems, Inc.,
an Ohio corporation

   

Lake Street Fund, LP,
a Delaware limited partnership

By:

 

/s/ Michael R. Sayre

   

By:

 

/s/ Scott W. Hood

 

Michael R. Sayre, President and CEO

   

Title:

 

Managing Director

     

Berlin Financial, Ltd.,
an Ohio limited liability company

     

By:

 

/s/ Thomas G. Berlin

       

Thomas G. Berlin, Managing Member

     

MidSouth Investor Fund, L.P.,
a Tennessee limited partnership

     

By:

 

/s/ Lyman O. Heidtke

       

Lyman O. Heidtke

     

Title:

 

General Partner